Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 07/09/2020 in which claims 1-20 are pending and ready for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2020/007403 A1 (hereinafter WO403).
As to claim 1, WO403 discloses an electrical power system for a vehicle (Fig 1, 2) comprising: 
a base powernet (Fig 1, 12); 
a primary powernet (Fig 1, 34) electrically connected to primary safety critical loads (Fig 1, 16); and 
a switch (Fig 1, 20) disposed between the base powernet and the primary powernet, wherein the switch is configured to transition between a closed state that electrically connects the base powernet to the primary powernet and an open state that disconnects the base powernet from the primary powernet (see parag [0036]).
As to claim 2, WO403 discloses the electrical power system of claim 1, wherein the primary safety critical loads comprise at least one of a braking system or steering (see parag [0034]).
As to claim 3, WO403 discloses the electrical power system of claim 1, further comprising a high voltage powernet that electrically connects an autonomous vehicle system to a high voltage battery (see parag [0033]).
As to claim 4, WO403 discloses the electrical power system of claim 3, further comprising a DC/DC converter (Fig 1, 26) that is disposed between the high voltage powernet (Fig 1, 4) and the primary powernet (Fig 1, 34), wherein the DC/DC converter converts a high voltage direct current from the high voltage battery to a low-voltage direct current for the primary powernet.
As to claim 8, WO403 discloses the electrical power system of claim 1, further comprising a control module communicatively coupled to the switch, wherein the control module causes the switch to transition from the closed state to the open state when a voltage at the primary powernet is below a predetermined charge level (see parag [0036]).
As to claim 12, WO403 discloses the electrical power system of claim 1, wherein the switch comprises at least one of a relay or a transistor (Fig 1, 20, parag [0036]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2020/007403 A1 (hereinafter WO403) in view of Symanow et al (hereinafter Symanow) (US 2019/0283609 A1).
As to claims 5 and 17, WO403 does not disclose the electrical power system of claim 3, further comprising a secondary powernet electrically connected to secondary safety critical loads.
However, Symanow discloses a secondary powernet electrically (see Fig 2, 38) connected to secondary safety critical loads (Fig 2, 48). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of WO403 to include the secondary powernet as taught by Symanow in order to alternative provide power to critical loads through both powernets. 
As to claims 6 and 18, the combination of WO403 and Symanow discloses the electrical power system of claim 5, further comprising a DC/DC converter (Symanow, see Fig 2, 70) that is disposed between the high voltage powernet (Fig 2, 66) and the secondary powernet (Fig 2, 38), wherein the DC/DC converter converts a high voltage direct current from the high voltage battery to a low-voltage direct current for the secondary powernet.
As to claims 7 and 19, the combination of WO403 and Symanow discloses the electrical power system of claim 5, wherein the secondary safety critical loads comprise at least one of a backup braking system or backup steering (WO403, parag [0034]).
As to claim 9, the combination of WO403 and Symanow discloses the electrical power system of claim 8, wherein the control module is programmed to instruct a vehicle computer to put the vehicle in a minimal risk condition in response to the voltage of the primary powernet being below the predetermined charge level (Symanow, see parag [0014]).
As to claims 10 and 20, the combination of WO403 and Symanow discloses the electrical power system of claim 9, wherein putting the vehicle in the minimal risk condition comprises driving the vehicle to a roadside (Symanow, see parag [0008]).
As to claim 11, the combination of WO403 and Symanow discloses the electrical power system of claim 9, wherein putting the vehicle in the minimal risk condition comprises initiating a handover to a human driver (Symanow, see parag [0042]).
As to claim 13, WO403 discloses an electrical power system for a vehicle (Fig 1, 2) comprising: 
a base powernet (Fig 1, 12); 
a primary powernet (Fig 1, 34) electrically connected to primary safety critical loads (Fig 1, 16); and 
a switch (Fig 1, 20) disposed between the base powernet and the primary powernet, wherein the switch is configured to transition between a closed state that electrically connects the base powernet to the primary powernet and an open state that disconnects the base powernet from the primary powernet (see parag [0036]).
WO403 does not discloses a control module comprising a processor and a memory storing processor-executable instructions, the processor programmed to: (1) instruct an autonomous-driving computer of a vehicle to put the vehicle in a minimal risk condition and (2) cause a switch to transition from a closed state to an open state in response to a signal indicating a voltage of a primary powernet is below a predetermined charge level.
However, Symanow discloses a control module comprising a processor and a memory storing processor-executable instructions, the processor programmed to: (1) instruct an autonomous-driving computer of a vehicle to put the vehicle in a minimal risk condition and (2) cause a switch to transition from a closed state to an open state in response to a signal indicating a voltage of a primary powernet is below a predetermined charge level (see parag [0014]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of WO403 to include the control module as taught by Symanow in order to effectively protect people in the vehicle from injury/accident.
As to claim 14, the combination of WO403 and Symanow discloses the control module of claim 13, wherein the primary safety critical loads comprise at least one of a braking system or steering (WO403, see parag [0034]).
As to claim 15, the combination of WO403 and Symanow discloses the control module of claim 13, wherein the electrical power system further comprises a high voltage powernet that electrically connects an autonomous vehicle system to a high voltage battery (WO403, see parag [0033]).
As to claim 16, the combination of WO403 and Symanow discloses the control module of claim 15, wherein the electrical power system further comprises a DC/DC converter (WO403, Fig 1, 26) disposed between the high voltage powernet (Fig 1, 4) and the primary powernet (Fig 1, 34), wherein the DC/DC converter converts a high voltage direct current from the high voltage battery to a low-voltage direct current for the 
primary powernet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0291712 A1; US 2010/0312430 A1.
The prior arts above are relevant arts. They both disclose about autonomous vehicle and how to control the operation of the vehicle to reduce risk to people in the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026. The examiner can normally be reached 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        May 19, 2022